11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Texas Department of Public Safety,          * From the County Court at Law
                                              of Nolan County,
                                              Trial Court No. 2,243.


Vs. No. 11-13-00163-CV                       * June 5, 2015

Chad Wade Holland,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered the parties’ joint motion for dismissal and
concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of
this appeal are taxed against the Texas Department of Public Safety.